Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: As noted in the last line of Box V of the International Written Opinion mailed 25 March 2019, the prior art of record does not teach a multi-function writing instrument including a body having at least two writing elements arranged inside the body, each writing element including a writing head and a button, at least one button extending in a radial direction through a window and allowing the writing element to be moved between a retracted position in which the writing head is retracted into the body and a writing position in which the writing head projects from the body, one of the writing elements being a lead-holder system including a lead-holder mechanism and a lead container, the button including a lead-insertion through-channel extending in the axial direction as claimed wherein the writing instrument is further provided with a device for retaining leads in the lead container which is configured to adopt a position for retaining leads in the lead container and a position for inserting leads in the lead container through the lead- insertion through-channel, and wherein the retention device is configured to pass from the lead retention position to the lead insertion position and from the lead insertion position to the lead retention position by gravity. The prior art of record does not teach the combination of the claimed writing instrument with a button including a lead-insertion through-channel as claimed which has a device for retaining leads in the lead container which is configured to adopt a position for retaining leads and a position for inserting leads in the lead container through the lead- insertion through-channel wherein the switch in the positions is caused by gravity. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mazingue, Namiki, Mayne, Johmann, Dottlinger, Haltern, Wichmann and Kahn teach writing implements for only a single writing element with a gravity dependent retention device. Yu teaches a writing implement with a button at 4 that either extends through or is guided in a window. Tomura teaches a writing implement for two single writing elements with a gravity dependent retention device but does not teach the button to include a lead insertion channel, each writing element to include a button as claimed and also does not teach the disclosed button which extends through a window to be part of a writing element as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J CASIMER JACYNA whose telephone number is (469)295-9095.  The examiner can normally be reached on Mon.-Fri. 7:30AM-4:30 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
/J C Jacyna/Primary Examiner, Art Unit 3754